DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 55-67 in the reply filed on 03/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

      Claim(s) 55-57, 58, 60-67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuya et al (US 9,229,168)
   Furuya discloses a device comprising:
  a core/base layer 53 (col 14, lines 35-40)
 a support structure 41/49 formed on the core/base layer 53 (col 13, lines 4-13, fig. 32)
a side structure 57/55c formed on the core/base layer 53 (col 14, lines 44-48, figs. 32, 38) an elongated structure extending in a length direction in a contact/device layer 45 (col 12, lines 48-53, fig. 32), wherein the elongated structure has a width in the contact/device layer 45 in a direction perpendicular to the length direction and a height in a direction out of the device layer and perpendicular to the length direction as shown in fig. 32

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    793
    737
    media_image1.png
    Greyscale


           Elongated structure                                                     a side structure

, wherein the elongated structure is delimited by two side surfaces 39 and is supported on the support structure 41/49 (col 12, lines 47-52, fig. 32), wherein a part of the side structure 57/55c is arranged at a distance from the elongated structure in a width direction as seen in fig. 32
 Regarding claim 56, Furuya discloses that a width of the support structure 41/49 at a contact with the elongated structure (underneath portion 45/43) is smaller than the width of the elongated structure along a part in the length direction as seen in figs 32, 38
Regarding claim 57, as seen in fig. 32 of Furuya, a minimum distance between the side structure 57 and the elongated structure in the width direction is more than a maximum distance, perpendicularly to the base layer 53, between the elongated structure and the base layer
Regarding claim 58, as seen in fig. 32 of Furuya, a minimum distance between the side structure 57 and the elongated structure in the width direction is more than a maximum distance, perpendicularly to the base layer 53, in a height direction between the elongated structure and material 47
Regarding claim 60, as seen in figs. 32, 38 of Furuya, the side structure 57 is physically separated from the support structure 41/49
Regarding claim 61, Furuya discloses that the device further comprising a connection layer 47 located on the base layer 53 between the support structure and the side structure (figs 32, 38)
Regarding claim 62, Furuya discloses that the connection layer 47 comprises of semiconductor material/the same material as the support structure 41/49 (col 12, lines 45-50, col 19, lines 29-32)
Regarding claim 63, as seen in figs. 32, 38 of Furuya, the connection layer 47 is connected to the support structure 41/49
Regarding claim 64, as seen in figs. 32, 38 of Furuya, the connection layer 47is positioned under one of the side surfaces 39
Regarding claim 65, as seen in figs. 32, 38 of Furuya, the connection layer 47 having
a thickness smaller than a thickness of the support structure 41/49
Regarding claim 66, as seen in figs. 32, 38 of Furuya, the connection layer 47 having
a thickness smaller than a thickness of the side structure 57/55c
Regarding claim 67, as seen in figs. 32, 38 of Furuya, an edge of the elongated structure and an edge of the support structure 41/49 are partially nonparallel in a plan view

Claim(s) 55-56, 59, 60-67 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kissa et al (US 10,295,844)
   Kissa discloses a device comprising:
  a substrate/base layer 202 (col 7, lines 10-15)
 a support structure 208 formed on the substrate/base layer 202 (col 5, lines 55-60, fig. 2A)
a buffer layer/side structure 212 formed on the base layer 202 (col 5, lines 55-60, fig 2A) 
an elongated structure extending in a length direction in a contact/device layer 218 (col 6, lines 4-10, fig. 2A), wherein the elongated structure has a width in the contact/device layer 218 in a direction perpendicular to the length direction and a height in a direction out of the device layer and perpendicular to the length direction as shown in fig. 2A

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    474
    722
    media_image2.png
    Greyscale

                 Elongated structure                                           a side structure
, wherein the elongated structure is delimited by two side surfaces and is supported on the support structure 208 (col 6, lines 4-12, fig. 2A), wherein a part of the side structure 212 is arranged at a distance from the elongated structure in a width direction as seen in fig. 2A
 Regarding claim 56, Kissa discloses that a width of the support structure 208 at a contact with the elongated structure 218 is smaller than the width of the elongated structure along a part in the length direction as seen in fig 2A
 Regarding claim 59, as seen in fig. 2A of Kissa, a thickness of the side structure 212 is at least 1/100 of a thickness of the support structure 208
Regarding claim 60, as seen in fig 2A of Kissa, the side structure 212 is physically separated from the support structure 208
Regarding claim 61, Kissa discloses that the device further comprising a bleed layer 214/a connection layer located on the base layer 202 between the support structure 208 and the side structure (col 9, lines 64-67, fig. 2A)
Regarding claim 62, Kissa discloses that the bleed/connection layer 214 comprises of dielectric material/the same material as the support structure 212 (col 5, lines 5-25, 55-65)
Regarding claim 63, as seen in fig 2A of Kissa, the connection layer 214 is connected to the support structure 208
Regarding claim 64, as seen in fig 2A of Kissa, the connection layer 214 is positioned under one of the side surfaces 
Regarding claim 65, as seen in figs 2A, 2B of Kissa, the connection layer 214 having
a thickness smaller than a thickness of the support structure 208
Regarding claim 66, as seen in figs 2A, 2B of Kissa, the connection layer 214 having
a thickness smaller than a thickness of the side structure 212
Regarding claim 67, as seen in figs 2A, 2B of Kissa, an edge of the elongated structure and an edge of the support structure 208 are partially nonparallel in a plan view

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713